Order filed November 25, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00790-CV
                                 ____________

                       ANTONIO SEPEDA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 14-CV-0018

                                   ORDER

      This appeal is from an order signed August 27, 2015. Appellant filed a
notice of appeal on September 16, 2015. Appellant filed a motion to proceed in
forma pauperis and an affidavit of indigence on September 16, 2015.

      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P.
20.1(f).
      Accordingly, the Galveston County District Clerk is directed to file the
clerk’s record within 30 days of the date of this order.

      The official court reporter for the 212th District Court is directed to file the
reporter’s record within 30 days of the date of this order.

                                   PER CURIAM